DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the RCE filed on 06 May 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Continued Examination Under 37 CFR 1.114
4.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 May 2021 has been entered. 
Response to Arguments
5.  Applicant's arguments filed 06 May 2021 have been fully considered but they are not persuasive.
	The applicant argues that by filing a terminal disclaimer that the application will be allowed.  The examiner respectfully disagrees.  The terminal disclaimer has been disapproved for reasons stated below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.  Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 15/932439 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
15/932439
15/949111
A machine for improved secure access to computing devices, systems, resources, or services, comprising: 
one or more computer servers with access control data for a subject organization; and a processor or microprocessor, wherein the processor or microprocessor is programmed to determine a response to an access authentication request by: 
generating an access control graph for the subject organization, said access control graph based on the interrelationships among a plurality of employees and their roles in the subject organization; 
receiving an access request from a user to access one or more secured computing devices, computing systems, computer resources, or computer services; 
generating a set of possible approvers for the access request from the user, wherein the set of possible approvers is based on each possible approvers' current availability and rank in the subject organization with respect to the user; 
generating a set of permission approvers from the set of possible approvers; and 
obtaining approval from each of the set of permission grantees prior to providing access to the user in response to the access request.

A shared-trust method for accessing classified documents on a computer network, comprising the steps of: 
generating an access control graph for an organization, said access control graph based on the interrelationships among a plurality of employees and their roles in the organization; 
receiving from a first user an electronically-communicated request to access at least one classified document of the organization stored on a computer network, wherein said at least one classified document has a classification level; 
generating a set of possible approvers for the access request from the first user, wherein the set of possible approvers is based on the possible approvers' rank with respect to the first user, and the current availability of the possible approvers; 
determining the number of separate approvals required for access to the at least one classified document, 
generating a set of permission grantors from the set of possible approvers, wherein the size of the set of permission grantors equals the number of separate approvals required; 
transmitting requests for permission for the first user's access request to the set of permission grantors; 
receiving approvals in real time or near real-time from the set of permission grantors; and 
providing the first user access to the requested at least one classified document. 




This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Terminal Disclaimer
7.  The terminal disclaimer filed on 06 May 2021 has not been approved.  
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
	For cases filed on or after September 16, 2012, 37 CFR 1.321 specifies that the applicant can disclaim and the terminal disclaimer must specify the extent of the applicant’s ownership.
	A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant.  Along with the §1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.
	No additional fee required with submission.
Allowable Subject Matter
8.  Claims 1-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest references to the current application are Ravizza et al US 2019/0251272 A1 (hereinafter Ravizza) and Dang et al US 2017/0012984 A1 (hereinafter Dang).  Ravizza is directed towards dynamic access control to a node in a knowledge graph includes: structuring nodes of a knowledge graph into a plurality of hierarchically organized graph layers; assigning, to a user, an access right to a node of the knowledge graph, the access right to the node selected from a plurality of access rights; and changing the access right to the node dynamically, the changing based on at least one of a structure of the knowledge graph, an access history of the user to the node, and a parameter of the user indicative of a condition outside the knowledge graph [abstract].  Ravizza teaches creating the graph for a company [0040].  Dang is directed towards controlling access to documents retained by a document management and collaboration system is disclosed. The document management and collaboration system may generate one or more suggested privileges associated with one or more users. An access control policy may specify whether system-generated user privileges may be enforced. If they are enforced, access to one or more document may be made subject to the generated privileges [abstract].  Dang teaches receiving a request for a document on a network [0031].  However, neither the prior art nor the Ravizza and Dang reference teach the limitations of “said access control graph based on the interrelationships among a plurality of employees and their roles in the organization”, ”generating a set of possible approvers for the access request from the first user, wherein the set of possible approvers is based on the possible approvers' rank with respect to the first user, and the current availability of the possible approvers”, “determining the number of separate approvals required for access to the at least one classified document”, “generating a set of permission grantors from the set of possible approvers, wherein the size of the set of permission grantors equals the number of separate approvals required”, “transmitting requests for permission for the first user's access request to the set of permission grantors” and “receiving approvals in real time or near real-time from the set of permission grantors”, as recited in independent claims 1 and 12.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
9.  The following references have been considered relevant prior art by the examiner:
A.  Le Buhan US 2020/0202025 A1 directed to keeping track of various devices in which a given data was used [abstract].
B.  Melo et al US 2019/0318068 A1 directed to improving data access in an organization by a computer [abstract].
C.  Brdiczka et al US 2014/0165195 A1 directed to detecting insider attacks in an organization [abstract].
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492